Citation Nr: 1014955	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1971.  

This appeal arises from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
post-traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA medical records include diagnoses of PTSD.  In addition, 
the Veteran identified a private psychologist who treated him 
for PTSD in the late 1980's.  A letter from the psychologist 
corroborates that he treated the Veteran from February 1987 
to August 1987 for PTSD.  The psychologist stated the 
Veteran's symptoms met the criteria for diagnosis of PTSD.  

The Veteran contends that during service in the Navy, the 
unit to which he was assigned was involved with missions into 
Southeast Asia, including extraction and reconnaissance.  He 
asserts that during these missions the aircraft to which he 
was apparently assigned as a crew member was fired upon on 
many occasions, and sustained damage. 

A review of his service personnel records indicates he had 
two years and 11 months of foreign or sea duty.  His 
specialty was electronic mechanics, and he served with Fleet 
Tactical Support Squadron 21 (also apparently identified as 
VR-21) from October 1968 to October 1971.  He earned the 
Vietnam Service Medal, Republic of Vietnam Campaign Medal and 
the Meritorious Unit Commendation.  The record does not 
reflect any effort to ascertain whether the unit to which the 
Veteran was assigned had the mission he described, or came 
under fire as he indicated.  This should be accomplished.   

Accordingly, the case is REMANDED for the following actions:

1.  Inquiry to the appropriate entity 
should be made to ascertain the 
activities of Fleet Tactical Support 
Squadron 21/VR-21, during the period 
between October 1968 and October 1971 and 
whether any of its aircraft came under 
fire and sustained damage while on 
missions in Vietnam or Southeast Asia 
generally at that time.  

2.  If verification of the Veteran's 
claimed stressors is received, he should 
be afforded a VA psychiatric examination.  
The claims folder should be made 
available in conjunction with the 
examination.  The examiner should be 
informed as to what events have been 
verified as the Veteran's in-service 
stressor.  The examiner should then be 
asked to determine if the verified 
stressor is sufficient to support a 
diagnosis of PTSD and if the Veteran's 
symptoms meet the criteria for diagnosis 
of PTSD.  

3.  Thereafter, the claim should be 
adjudicated, and if the benefit sought on 
appeal remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


